Title: From George Washington to Jonathan Trumbull, Jr., 13 October 1793
From: Washington, George
To: Trumbull, Jonathan Jr.


          (Private)
          Dear SirMount Vernon Oct. 13th
              1793
          I was duly favoured with your letter of the 2d instt.
          The calamitous situation of Philadelphia makes it necessary that some previous steps
            should be taken with respect to the meeting of Congress—But of what kind is a serious
            question. That the President has Power by the Constitution to Convene Congress in extraordinary cases admits of no doubt, but that he has power to summon them to meet at an unusual
            place when the Law, has designated the seat of Government  is not merely equivocal, but in the opinion of those with whom
            I have hitherto conversed on the subject absolutely beyond the powers of the Executive.
            On the 30th of last month (hearing that the fever rather increased then abated) I wrote
            to the Attorney General for an official opinion on this point, but have not yet received
            an answer.
          When I left Phila. which was for the purpose of fulfilling a previous engagement of a
            private nature that made it necessary for me to be at home the 18th of Septr  I fully expected to return to the City before the end of the
            month but the flight of the Clerks from the public Offices which in a manner shut them
            up and the Head of Departments being also absent my return has hitherto been delayed.
            But public business of various kinds requiring their attendance I
            (did some time since) desire them to meet me at Phila. or in the vicinity, the first of
            next month whither I shall go myself. At the time of my leaving the City with these
            expectations and till lately, I hoped the fever would be stopped, & the City so
            purified by the approaching cool Season as to admit Congs with safety by the time
            appointed—Or Congress to there, if doubts arose then
            for a quoram to adjourn it to some other place This would have been (for reasons
            unnecessary to mention) more agreeable to me than to do it myself  admitting I had power. But as this is not likely to happen
            unless a very unexpected change should take place—as I have had no opinion yet from the
            proper Law Officer of Government on this head—and as you know I wish to hear the opinion
            of my friends upon all difficult & delicate subjects I would thank you for yours on
            this—particularly with respect to the place, under present circumstances—least
              exceptionable. Your letter may meet me at this
            place—if it does not I may find it on the road—if neither—most certainly at whatever
            place I shall Assemble the Officers of Governt. I am always & Affly Yours
          
            G. W——n
          
        